SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2008 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on July 31, 2008: NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2007; June 30, 2008 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three and six months ended June 30, 2007 and 2008 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income - Six months ended June 30, 2008 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Six months ended June 30, 2007 and 2008 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 34 Item 4. Controls and Procedures 34 Part II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 6. Exhibits 38 Items 2, 3 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2007 June 30, 2008 (unaudited) Current assets: Cash and cash equivalents $ 41,112 $ 30,849 Restricted cash and cash equivalents 4,970 9,794 Marketable securities 5,860 5,503 Accounts and other receivables, net 23,492 21,678 Inventories, net 24,277 25,911 Prepaid expenses and other 1,516 2,419 Deferred income taxes 6,474 6,205 Total current assets 107,701 102,359 Other assets: Marketable equity securities 113,393 148,598 Investment in Kronos Worldwide, Inc. 147,119 144,120 Pension asset 17,623 19,297 Goodwill 54,719 54,749 Assets held for sale 3,117 2,817 Other assets, net 7,856 8,022 Total other assets 343,827 377,603 Property and equipment: Land 12,346 12,785 Buildings 35,963 36,203 Equipment 127,801 127,056 Construction in progress 2,659 3,172 178,769 179,216 Less accumulated depreciation 105,536 106,510 Net property and equipment 73,233 72,706 Total assets $ 524,761 $ 552,668 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2007 June 30, 2008 (unaudited) Current liabilities: Accounts payable $ 8,769 $ 10,167 Accrued liabilities 27,188 28,405 Accrued environmental costs 11,863 9,527 Income taxes 136 163 Total current liabilities 47,956 48,262 Non-current liabilities: Note payable to affiliate 49,730 49,230 Accrued environmental costs 38,467 37,911 Accrued postretirement benefit (OPEB) costs 9,865 9,643 Accrued pension costs 1,665 1,492 Deferred income taxes 91,124 103,144 Other 25,126 25,392 Total non-current liabilities 215,977 226,812 Minority interest 14,366 13,595 Stockholders' equity: Commonstock 6,073 6,074 Additional paid-in capital 345,338 336,966 Retained deficit (6,525 ) (6,525 ) Accumulated other comprehensive loss (98,424 ) (72,516 ) Total stockholders' equity 246,462 263,999 Total liabilities, minority interest and stockholders’ equity $ 524,761 $ 552,668 Commitments and contingencies (Note 10) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended June 30, Six months ended June 30, 2007 2008 2007 2008 (unaudited) Net sales $ 45,229 $ 43,708 $ 88,780 $ 84,228 Cost of sales 33,368 32,727 64,797 63,805 Gross margin 11,861 10,981 23,983 20,423 Selling, general and administrative expense 6,571 6,504 13,237 12,908 Other operating income (expense): Insurance recoveries 109 1,601 2,586 1,684 Other expense, net (732 ) (57 ) (792 ) (88 ) Corporate expense (8,515 ) (6,960 ) (13,444 ) (10,736 ) Loss from operations (3,848 ) (939 ) (904 ) (1,625 ) Equity in earnings (losses) of Kronos Worldwide, Inc. (10 ) 2,085 4,599 1,945 Other income (expense): Interest and dividends 1,370 5,151 2,469 6,125 Securities transactions, net (47 ) 20 56 10 Interest expense (48 ) (504 ) (102 ) (1,266 ) Income (loss) before income taxes and minority interest (2,583 ) 5,813 6,118 5,189 Provision for income taxes (benefit) (1,838 ) 1,563 207 1,013 Minority interest in after-tax earnings 785 285 1,675 501 Net income (loss) $ (1,530 ) $ 3,965 $ 4,236 $ 3,675 Net income (loss) per basic and diluted share $ (.03 ) $ .08 $ .09 $ .08 Cash dividend per share $ .125 $ .125 $ .25 $ .25 Weighted-average shares used in the calculation of net income per share: Basic 48,589 48,595 48,587 48,594 Dilutive impact of stock options - 8 9 8 Diluted 48,589 48,603 48,596 48,602 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Six months ended June 30, 2008 (In thousands) Accumulated Additional Retained other Total Common paid-in earnings comprehensive stockholders’ Comprehensive stock capital (deficit) loss equity income (unaudited) Balance at December 31, 2007 $ 6,073 $ 345,338 $ (6,525 ) $ (98,424 ) $ 246,462 Net income - - 3,675 - 3,675 $ 3,675 Other comprehensive income, net - - - 25,908 25,908 25,908 Issuance of common stock 1 102 - - 103 - Dividends - (8,474 ) (3,675 ) - (12,149 ) - Balance at June 30, 2008 $ 6,074 $ 336,966 $ (6,525 ) $ (72,516 ) $ 263,999 Comprehensive income $ 29,583 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six months ended June 30, 2007 2008 (unaudited) Cash flows from operating activities: Net income $ 4,236 $ 3,675 Depreciation and amortization 5,695 4,770 Deferred income taxes (1,770 ) (1,538 ) Minority interest 1,675 501 Equity in earnings of Kronos Worldwide, Inc. (4,599 ) (1,945 ) Dividends from Kronos Worldwide, Inc. 8,758 8,758 Benefit plan expense greater (less) than cash funding: Defined benefit pension expense (1,220 ) (1,485 ) Other postretirement benefit expense 315 238 Other, net 219 572 Change in assets and liabilities: Accounts and other receivables, net (632 ) 81 Inventories, net (3,565 ) (1,637 ) Prepaid expenses and other 524 (876 ) Accrued environmental costs (2,688 ) (2,892 ) Accounts payable and accrued liabilities 718 1,165 Income taxes (587 ) (5 ) Accounts with affiliates (6,667 ) 2,120 Other, net (1,613 ) (2,224 ) Net cash provided by (used in) operating activities (1,201 ) 9,278 Cash flows from investing activities: Capital expenditures (5,603 ) (3,476 ) Collection of note receivable 1,306 1,306 Change in restricted cash equivalents and marketable debt securities, net 1,928 (4,827 ) Proceeds from disposal of: Marketable securities 9,608 361 Property and equipment 43 250 Purchase of: CompX common stock - (1,006 ) Marketable securities (5,861 ) - Net cash provided by (used in) investing activities 1,421 (7,392 ) NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Six months ended June 30, 2007 2008 (unaudited) Cash flows from financing activities: Cash dividends paid $ (12,147 ) $ (12,149 ) Distributions to minority interest (1,131 ) (412 ) Other, net 203 (50 ) Net cash used in financing activities (13,075 ) (12,611 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (12,855 ) (10,725 ) Currency translation 695 462 Cash and cash equivalents at beginning of period 52,742 41,112 Cash and cash equivalents at end of period $ 40,582 $ 30,849 Supplemental disclosures – cash paid for: Interest $ 56 $ 1,305 Income taxes, net 9,003 425 Noncash investing activity - receipt of TIMET shares $ 11,410 $ - Accrual for capital expenditures 1,232 293 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (unaudited) Note 1 -Organization and basis of presentation: Organization - We are majority-owned by Valhi, Inc. (NYSE: VHI), which owns approximately 83% of our outstanding common stock at June 30, 2008.Valhi is majority-owned by subsidiaries of Contran Corporation.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or companies related to Mr. Simmons.Consequently, Mr. Simmons may be deemed to control Contran, Valhi and us. Basis of presentation -Consolidated in this Quarterly Report are the results of our majority-owned subsidiary, CompX International Inc.We also own 36% of Kronos Worldwide, Inc. which we account for by the equity method.CompX (NYSE: CIX) and Kronos (NYSE: KRO) each file periodic reports with the Securities and Exchange Commission (“SEC”). The unaudited Condensed Consolidated Financial Statements contained in this Quarterly Report have been prepared on the same basis as the audited Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2007 that we filed with the SEC on March 12, 2008 (the “2007 Annual Report”), except as discussed in Note 11.In our opinion, we have made all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of the dates and for the periods presented.We have condensed the Consolidated Balance Sheet at December 31, 2007 contained in this Quarterly Report as compared to our audited Consolidated Financial Statements at that date, and we have omitted certain information and footnote disclosures (including those related to the Consolidated Balance Sheet at December 31, 2007) normally included in financial statements prepared in accordance with accounting principals generally accepted in the United States of America (“GAAP”).Our results of operations for the interim period ended June 30, 2008 may not be indicative of our operating results for the full year.The Condensed Consolidated Financial Statements contained in this Quarterly Report should be read in conjunction with our 2007 Consolidated Financial Statements contained in our 2007 Annual Report. Unless otherwise indicated, references in this report to “NL,” “we,” “us” or “our” refer to NL Industries, Inc. and its subsidiaries and affiliates, including Kronos, taken as a whole. Note 2 – Accounts and other receivables, net: December 31, 2007 June 30, 2008 (In thousands) Trade receivables $ 21,129 $ 20,791 Other receivables 1,535 1,256 Receivable from affiliates: Income taxes – Valhi 1,271 - Refundable income taxes 217 233 Allowance for doubtful accounts (660 ) (602 ) Total $ 23,492 $ 21,678 Note 3 – Inventories, net: December 31, 2007 June 30, 2008 (In thousands) Raw materials $ 6,341 $ 9,156 Work in process 9,783 9,204 Finished products 8,153 7,551 Total $ 24,277 $ 25,911 Note 4 - Marketable equity securities: December 31, 2007 June 30, 2008 (In thousands) Current assets (available-for-sale): Restricted debt securities $ 5,301 $ 5,304 Other marketable securities 559 199 Total $ 5,860 $ 5,503 Noncurrent assets (available-for-sale): Valhi common stock $ 75,064 $ 128,325 TIMET common stock 38,329 20,273 Total $ 113,393 $ 148,598 Our investments in Valhi and Titanium Metals Corporation (“TIMET”) common stock are accounted for as available-for-sale marketable equity securities carried at fair value based on quoted market prices, a Level 1 input as defined by SFAS No. 157.See Note 11.At December 31, 2007 and June 30, 2008, we owned approximately 4.7 million shares of Valhi common stock and 1.4 million shares of TIMET common stock.At June 30, 2008, the quoted market price of Valhi’s and TIMET’s common stock was $27.25 and $13.99 per share, respectively.At December 31, 2007, such quoted market prices were $15.94 and $26.45 per share, respectively. Note 5 – Investment in Kronos: At December 31, 2007 and June 30, 2008, we owned approximately 17.5 million shares of Kronos common stock.At June 30, 2008, the quoted market price of Kronos’ common stock was $15.39 per share, or an aggregate market value of $269.6 million.At December 31, 2007, the quoted market price was $17.45, or an aggregate market value of $305.7 million.The change in the carrying value of our investment in Kronos during the first six months of 2008 is summarized below: Amount (In millions) Balance at the beginning of the period $ 147.1 Equity in earnings of Kronos 1.9 Dividends received from Kronos (8.7 ) Other, principally equity in other comprehensive income items of Kronos 3.8 Balance at the end of the period $ 144.1 Selected financial information of Kronos is summarized below: December 31, 2007 June 30, 2008 (In millions) Current assets $ 621.7 $ 647.8 Property and equipment, net 526.5 559.1 Investment in TiO2 joint venture 118.5 115.6 Other noncurrent assets 188.3 207.6 Total assets $ 1,455.0 $ 1,530.1 Current liabilities $ 224.5 $ 235.8 Long-term debt 590.0 658.7 Accrued pension and postretirement benefits 149.9 151.9 Other non-current liabilities 79.6 81.2 Stockholders’ equity 411.0 402.5 Total liabilities and stockholders’ equity $ 1,455.0 $ 1,530.1 Three months ended June 30, Six months ended June 30, 2007 2008 2007 2008 (In millions) (In millions) Net sales $ 342.6 $ 391.9 $ 656.6 $ 724.4 Cost of sales 279.0 332.7 522.6 608.1 Income from operations 23.6 9.7 52.9 19.4 Net income - 5.8 12.9 5.4 Note 6 – Accrued liabilities: December 31, 2007 June 30, 2008 (In thousands) Employee benefits $ 8,896 $ 7,899 Professional fees 4,322 5,455 Payable to affiliates: Income taxes – Valhi - 865 Note payable to TIMET 250 750 Accrued interest payable to TIMET 559 451 Other 340 322 Reserve for uncertain tax positions 289 55 Other 12,532 12,608 Total $ 27,188 $ 28,405 Note 7 – Other non-current liabilities: December 31, 2007 June 30, 2008 (In thousands) Reserve for uncertain tax positions $ 22,128 $ 22,538 Insurance claims and expenses 1,381 1,305 Other 1,617 1,549 Total $ 25,126 $ 25,392 Note 8 - Provision for income taxes: Six months ended June 30, 2007 2008 (In millions) Expected tax expense at U.S. federal statutory income tax rate of 35% $ 2.1 $ 1.8 Non-U.S. tax rates - (.1 ) Incremental U.S. tax and rate differences on equity in earnings of non-tax group companies (2.2 ) (1.2 ) U.S. state income taxes, net .4 .4 Change in reserve for uncertain tax positions, net .1 .1 Nondeductible expenses .1 .2 Other, net (.3 ) (.2 ) Total $ .2 $ 1.0 Tax authorities are examining certain of our U.S. and non-U.S. tax returns and have or may propose tax deficiencies, including penalties and interest.We cannot guarantee that these tax matters will be resolved in our favor due to the inherent uncertainties involved in settlement initiatives and court and tax proceedings.We believe we have adequate accruals for additional taxes and related interest expense which could ultimately result from tax examinations.We believe the ultimate disposition of tax examinations should not have a material adverse effect on our consolidated financial position, results of operations or liquidity.We currently estimate that our unrecognized tax benefits will decrease by approximately $2.0 million during the next twelve months due to the resolution of certain examination and filing procedures related to one or more of our subsidiaries and to the expiration of certain statutes of limitations. Note 9 – Employee benefit plans: Defined benefit plans- The components of net periodic defined benefit pension cost (income) are presented in the table below. Three months ended June 30, Six months ended June 30, 2007 2008 2007 2008 (In thousands) Interest cost $ 777 $ 787 $ 1,533 $ 1,554 Expected return on plan assets (1,451 ) (1,561 ) (2,899 ) (3,121 ) Recognized actuarial losses 74 41 146 82 Total $ (600 ) $ (733 ) $ (1,220 ) $ (1,485 ) Postretirement benefits - The components of net periodic postretirement benefits cost are presented in the table below. Three months ended June 30, Six months ended June 30, 2007 2008 2007 2008 (In thousands) Interest cost $ 182 $ 164 $ 363 $ 328 Amortization of prior service credit (28 ) (45 ) (56 ) (90 ) Recognized actuarial losses 4 - 8 - Total $ 158 $ 119 $ 315 $ 238 Contributions–We expect our 2008 contributions for our pension and postretirement benefit plans to be consistent with the amount disclosed in our 2007 Annual Report. Note 10 – Commitments and contingencies: Lead pigment litigation Our former operations included the manufacture of lead pigments for use in paint and lead-based paint.We, other former manufacturers of lead pigments for use in paint and lead-based paint (together, the “former pigment manufacturers”), and the Lead Industries Association (“LIA”), which discontinued business operations in 2002, have been named as defendants in various legal proceedings seeking damages for personal injury, property damage and governmental expenditures allegedly caused by the use of lead-based paints.Certain of these actions have been filed by or on behalf of states, counties, cities or their public housing authorities and school districts, and certain others have been asserted as class actions.These lawsuits seek recovery under a variety of theories, including public and private nuisance, negligent product design, negligent failure to warn, strict liability, breach of warranty, conspiracy/concert of action, aiding and abetting, enterprise liability, market share or risk contribution liability, intentional tort, fraud and misrepresentation, violations of state consumer protection statutes, supplier negligence and similar claims. The plaintiffs in these actions generally seek to impose on the defendants responsibility for lead paint abatement and health concerns associated with the use of lead-based paints, including damages for personal injury, contribution and/or indemnification for medical expenses, medical monitoring expenses and costs for educational programs.A number of cases are inactive or have been dismissed or withdrawn.Most of the remaining cases are in various pre-trial stages.Some are on appeal following dismissal or summary judgment rulings in favor of either the defendants or the plaintiffs.In addition, various other cases are pending (in which we are not a defendant) seeking recovery for injury allegedly caused by lead pigment and lead-based paint.Although we are not a defendant in these cases, the outcome of these cases may have an impact on cases that might be filed against us in the future. We believe that these actions are without merit, and we intend to continue to deny all allegations of wrongdoing and liability and to defend against all actions vigorously.We do not believe it is probable that we have incurred any liability with respect to all of the lead pigment litigation cases to which we are a party, and liability to us that may result, if any, in this regard cannot be reasonably estimated, because: · we have never settled any of these cases, · no final, non-appealable verdicts have ever been entered against us, and · we have never ultimately been found liable with respect to any such litigation matters. In particular, see the discussion below regarding the final resolution of the State of Rhode Island case.Accordingly, we have not accrued any amounts for any of the pending lead pigment and lead-based paint litigation cases. New cases may continue to be filed against us.We cannot assure you that we will not incur liability in the future in respect of any of the pending or possible litigation in view of the inherent uncertainties involved in court and jury rulings.The resolution of any of these cases could result in recognition of a loss contingency accrual that could have a material adverse impact on our net income for the interim or annual period during which such liability is recognized and a material adverse impact on our consolidated financial condition and liquidity. In October 1999, we were served with a complaint in State of Rhode Island v. Lead Industries Association, et al. (Superior Court of Rhode Island, No. 99-5226).The State sought compensatory and punitive damages, as well as reimbursement for public and private building abatement expenses and funding of a public education campaign and health screening programs.Following a 2002 trial on the sole question of whether lead pigment in paint on Rhode Island buildings is a public nuisance resulted in a mistrial when the jury was unable to reach a verdict on the question, a second trial commenced against us and three other defendants in November 2005 on the State’s remaining claims of public nuisance, indemnity and unjust enrichment.Following the State’s presentation of its case, the trial court dismissed the State’s claims of indemnity and unjust enrichment.In February 2006, the jury found that we and two other defendants substantially contributed to the creation of a public nuisance as a result of the collective presence of lead pigments in paints and coatings on buildings in Rhode Island.The jury also found that we and the two other defendants should be ordered to abate the public nuisance.Following the trial, the trial court dismissed the State’s claim for punitive damages.In March 2007, the final judgment and order was entered, and defendants filed an appeal.In April 2007, the State cross-appealed the issue of exclusion of past and punitive damages as well as the dismissal of one of the defendants.While the appeal was pending, the trial court continued to move forward on the abatement process.In September 2007, the State submitted its plan of abatement and defendants filed a response in December 2007.In May 2008, oral arguments on the appeal were heard by the Rhode Island Supreme Court, and in July 2008 the Supreme Court reversed the decision of the trial court, stating that the defendants’ motion to dismiss should have been granted.This decision of the Rhode Island Supreme Court concludes the case in our favor, and the state of Rhode Island’s plan of abatement will not be implemented. Environmental matters and litigation Our operations are governed by various environmental laws and regulations.Certain of our businesses are and have been engaged in the handling, manufacture or use of substances or compounds that may be considered toxic or hazardous within the meaning of applicable environmental laws and regulations.As with other companies engaged in similar businesses, certain of our past and current operations and products have the potential to cause environmental or other damage.We have implemented and continue to implement various policies and programs in an effort to minimize these risks.Our policy is to maintain compliance with applicable environmental laws and regulations at all of our plants and to strive to improve environmental performance.From time to time, we may be subject to environmental regulatory enforcement under U.S. and foreign statutes, the resolution of which typically involves the establishment of compliance programs.It is possible that future developments, such as stricter requirements of environmental laws and enforcement policies, could adversely affect our production, handling, use, storage, transportation, sale or disposal of such substances.We believe that all of our facilities are in substantial compliance with applicable environmental laws. Certain properties and facilities used in our former operations, including divested primary and secondary lead smelters and former mining locations, are the subject of civil litigation, administrative proceedings or investigations arising under federal and state environmental laws.Additionally, in connection with past operating practices, we are currently involved as a defendant, potentially responsible party (“PRP”) or both, pursuant to the Comprehensive Environmental Response, Compensation and Liability Act, as amended by the Superfund Amendments and Reauthorization Act (“CERCLA”), and similar state laws in various governmental and private actions associated with waste disposal sites, mining locations, and facilities we or our predecessors currently or previously owned, operated or were used by us or our subsidiaries, or their predecessors, certain of which are on the United States Environmental Protection Agency’s (“EPA”) Superfund National Priorities List or similar state lists.These proceedings seek cleanup costs, damages for personal injury or property damage and/or damages for injury to natural resources.Certain of these proceedings involve claims for substantial amounts.Although we may be jointly and severally liable for these costs, in most cases we are only one of a number of PRPs who may also be jointly and severally liable.In addition, we are a party to a number of personal injury lawsuits filed in various jurisdictions alleging claims related to environmental conditions alleged to have resulted from our operations. Environmental obligations are difficult to assess and estimate for numerous reasons including the: · complexity and differing interpretations of governmental regulations, · number of PRPs and their ability or willingness to fund such allocation of costs, · financial capabilities of the PRPs and the allocation of costs among them, · solvency of other PRPs, · multiplicity of possible solutions, and · number of years of investigatory, remedial and monitoring activity required. In addition, the imposition of more stringent standards or requirements under environmental laws or regulations, new developments or changes regarding site cleanup costs or allocation of costs among PRPs, solvency of other PRPs, the results of future testing and analysis undertaken with respect to certain sites or a determination that we are potentially responsible for the release of hazardous substances at other sites, could cause our expenditures to exceed our current estimates.Because we may be jointly and severally liable for the total remediation cost at certain sites, the amount for which we are ultimately liable may exceed our accruals due to, among other things, the reallocation of costs among PRPs or the insolvency of one or more PRPs.We cannot assure you that actual costs will not exceed accrued amounts or the upper end of the range for sites for which estimates have been made, and we cannot assure you that costs will not be incurred for sites where no estimates presently can be made.Further, additional environmental matters may arise in the future.If we were to incur any future liability, this could have a material adverse effect on our consolidated financial statements, results of operations and liquidity. We record liabilities related to environmental remediation obligations when estimated future expenditures are probable and reasonably estimable.We adjust our environmental accruals as further information becomes available to us or as circumstances change.We generally do not discount estimated future expenditures to their present value due to the uncertainty of the timing of the pay out.We recognize recoveries of remediation costs from other parties, if any, as assets when their receipt is deemed probable.At June 30, 2008, we have not recognized any receivables for recoveries. We do not know and cannot estimate the exact time frame over which we will make payments for our accrued environmental costs.The timing of payments depends upon a number of factors including the timing of the actual remediation process; which in turn depends on factors outside of our control.At each balance sheet date, we estimate the amount of our accrued environmental costs which we expect to pay within the next twelve months, and we classify this estimate as a current liability.We classify the remaining accrued environmental costs as a noncurrent liability. Changes in the accrued environmental costs during the first six months of 2008 are as follows: Amount (In thousands) Balance at the beginning of the period $ 50,330 Additions charged to expense, net 407 Payments, net (3,299 ) Balance at the end of the period $ 47,438 Amounts recognized in the balance sheet at the end of the period: Current liability $ 9,527 Noncurrent liability 37,911 Total $ 47,438 On a quarterly basis, we evaluate the potential range of our liability at sites where we have been named as a PRP or defendant, including sites for which our wholly-owned environmental management subsidiary, NL Environmental Management Services, Inc. (“EMS”) has contractually assumed our obligations.At June 30, 2008, we had accrued approximately $47 million for those environmental matters which we believe are reasonably estimable.We believe that it is not possible to estimate the range of costs for certain sites.The upper end of the range of reasonably possible costs to us for sites for which we believe it is possible to estimate costs is approximately $68 million, including the amount currently accrued.We have not discounted these estimates to present value. At June 30, 2008, there were approximately 20sites for which we are not currently able to estimate a range of costs.For these sites, generally the investigation is in the early stages, and we are unable to determine whether or not we actually had any association with the site, the nature of our responsibility, if any, for the contamination at the site and the extent of contamination at the site.The timing and availability of information on these sites is dependent on events outside of our control, such as when the party alleging liability provides information to us.At certain of these previously inactive sites, we have received general and special notices of liability from the EPA alleging that we, along with other PRPs, are liable for past and future costs of remediating environmental contamination allegedly caused by former operations conducted at the sites.These notifications may assert that we, along with other PRPs, are liable for past clean-up costs that could be material to us if we are ultimately found liable. In 2005, certain real property we owned that is subject to environmental remediation, and for which we had a nominal carrying value, was taken from us in a condemnation proceeding by a governmental authority in New Jersey.The condemnation proceeds, the adequacy of which NL is disputing, were placed into escrow with a court in New Jersey and have never been remitted to us while the condemnation litigation is pending.Because such funds were placed in escrow with the court and are beyond our control, we have never given recognition to such condemnation proceeds for financial reporting purposes.In April 2008, we reached a tentative settlement agreement with such governmental authority and a real estate developer, among others, pursuant to which, among other things, NL would receive certain agreed-upon amounts in satisfaction of its claim to just compensation for the taking of its property in the condemnation proceeding, and NL would be indemnified against certain environmental liabilities related to such property.The tentative settlement agreement was subject to certain conditions which ultimately were not met, and on May 2, 2008 we terminated such agreement.As part of such April 2008 agreement, however, NL became entitled to receive the interest accrued on the escrow funds, and in May 2008 NL received approximately $4.3 million of such interest which was recognized as interest income in the second quarter of 2008.In late June 2008 the settlement agreement was reinstated and remains subject to certain conditions prior to closing, which, to date, have not occurred. Insurance coverage claims We are involved in various legal proceedings with certain of our former insurance carriers regarding the nature and extent of the carriers’ obligations to us under insurance policies with respect to certain lead pigment and asbestos lawsuits.The issue of whether insurance coverage for defense costs or indemnity or both will be found to exist for our lead pigment and asbestos litigation depends upon a variety of factors, and we cannot assure you that such insurance coverage will be available. We have not considered any potential insurance recoveries for lead pigment or asbestos litigation matters in determining related accruals. We have agreements with two former insurance carriers pursuant to which the carriers reimburse us for a portion of our past and future lead pigment litigation defense costs. We are not able to determine how much we will ultimately recover from these carriers for past defense costs incurred by us, because of certain issues that arise regarding which past defense costs qualify for reimbursement. While we continue to seek additional insurance recoveries, we do not know if we will be successful in obtaining reimbursement for either defense costs or indemnity. We have not considered any additional potential insurance recoveries in determining accruals for lead pigment or asbestos litigation matters. Any additional insurance recoveries would be recognized when the receipt is probable and the amount is determinable. We recognize insurance recoveries in income only when receipt of the recovery is probable and we are able to reasonably estimate the amount of the recovery. For a complete discussion of certain litigation involving us and certain of our former insurance carriers, refer to our 2007 Annual Report. Other litigation We have been named as a defendant in various lawsuits in several jurisdictions, alleging personal injuries as a result of occupational exposure primarily to products manufactured by our former operations containing asbestos, silica and/or mixed dust. Approximately 470 of these types of cases remain pending, involving a total of approximately 6,500 plaintiffs. In addition, the claims of approximately 3,400 former plaintiffs have been administratively dismissed from Ohio State Courts.We do not expect these claims will be re-opened unless the plaintiffs meet the courts’ medical criteria for asbestos-related claims.We have not accrued any amounts for this litigation because of the uncertainty of liability and inability to reasonably estimate the liability, if any. To date, we have not been adjudicated liable in any of these matters.Based on information available to us, including: · facts concerning historical operations, · the rate of new claims, · the number of claims from which we have been dismissed, · and our prior experience in the defense of these matters, we believe that the range of reasonably possible outcomes of these matters will be consistent with our historical costs (which are not material).Furthermore, we do not expect any reasonably possible outcome would involve amounts material to our consolidated financial position, results of operations or liquidity.We have and will continue to vigorously seek dismissal and/or a finding of no liability from each claim. In addition, from time to time, we have received notices regarding asbestos or silica claims purporting to be brought against former subsidiaries, including notices provided to insurers with which we have entered into settlements extinguishing certain insurance policies. These insurers may seek indemnification from us. For a discussion of other legal proceedings to which we are a party, refer to our 2007 Annual Report. In addition to the litigation described above, we and our affiliates are also involved in various other environmental, contractual, product liability, patent (or intellectual property), employment and other claims and disputes incidental to present and former businesses.In certain cases, we have insurance coverage for these items, although we do not expect additional material insurance coverage for environmental claims. We currently believe that the disposition of all of these various other claims and disputes, individually or in the aggregate, should not have a material adverse effect on our consolidated financial position, results of operations or liquidity beyond the accruals already provided. CompX stock repurchase program CompX’s board of directors previously authorized the repurchase of its Class A common stock in open market transactions, including block purchases, or in privately-negotiated transactions at unspecified prices and over an unspecified period of time.CompX may repurchase its common stock from time to time as market conditions permit.The stock repurchase program does not include specific price targets or timetables and may be suspended at any time.Depending on market conditions, CompX may terminate the program prior to its completion.CompX may use cash on hand or debt to acquire the shares.Repurchased shares will be added to CompX’s treasury and cancelled.During the first six months of 2008, CompX purchased approximately 126,000 shares of its Class A common stock in market transactions for an aggregate of $1.0 million in cash.At June 30, 2008 approximately 678,000 shares were available for purchase under these repurchase authorizations. Note 11 – Recent accounting pronouncements: Fair Value Measurements– In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements, which became effective for us on January 1, 2008.SFAS No. 157 generally provides a consistent, single fair value definition and measurement techniques for GAAP pronouncements.SFAS No. 157 also establishes a fair value hierarchy for different measurement techniques based on the objective nature of the inputs in various valuation methods.In February 2008, the FASB issued FSP No. FAS 157-2, Effective Date of FASB Statement No. 157 which delays the provisions of SFAS No. 157 until January 1, 2009 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).Beginning with our first quarter 2008 filing, all of our fair value measurements are in compliance with SFAS No. 157, except for such non financial assets and liabilities for which we will be required to be in compliance with SFAS No. 157 prospectively beginning in the first quarter of 2009. In addition, in accordance with the new standard we have expanded our disclosures regarding the valuation methods and level of inputs we utilize beginning with our first quarter 2008 filing, except for such non-financial assets and liabilities, which will require disclosure in the first quarter of 2009. The adoption of this standard did not have a material effect on our Consolidated Financial Statements. Fair Value Option - In the first quarter of 2007 the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS 159 permits companies to choose, at specified election dates, to measure eligible items at fair value, with unrealized gains and losses included in the determination of net income.The decision to elect the fair value option is generally applied on an instrument-by-instrument basis, is irrevocable unless a new election date occurs, and is applied to the entire instrument and not to only specified risks or cash flows or a portion of the instrument.Items eligible for the fair value option include recognized financial assets and liabilities, other than an investment in a consolidated subsidiary, defined benefit pension plans, OPEB plans, leases and financial instruments classified in equity.An investment accounted for by the equity method is an eligible item.The specified election dates include the date the company first recognizes the eligible item, the date the company enters into an eligible commitment, the date an investment first becomes eligible to be accounted for by the equity method and the date SFAS No. 159 first becomes effective for the company.SFAS No. 159 became effective for us on January 1, 2008.We did not elect to measure any eligible items at fair value in accordance with this new standard either at the date we adopted the new standard or subsequently during the first six months of 2008; therefore the adoption of this standard did not have a material effect on our Consolidated Financial Statements. Noncontrolling Interest – In December 2007 the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB No. 51. SFAS No. 160 establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary that do not result in deconsolidation.
